Exhibit 10.21 (e)
NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT.
COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT
REQUEST.
SIXTH AMENDMENT
TO SECOND AMENDED AND RESTATED
CREDIT AND SECURITY AGREEMENT
          This SIXTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AND
SECURITY AGREEMENT (this “Sixth Amendment”) is entered into as of September 10,
2009 (the “Sixth Amendment Effective Date”), by and among MARINEMAX, INC., a
Delaware corporation (the “Company”) and each of the six (6) other Borrowers set
forth on Schedule I attached hereto and by the reference incorporated herein
(each of the Company and each of such six (6) Persons other than the Company,
singularly, a “Borrower,” and the Company and all of such Persons other than the
Company, collectively, the “Borrowers”), KEYBANK NATIONAL ASSOCIATION, a
national banking association, both individually (in such capacity, “KeyBank”)
and as administrative agent (in such capacity, the “Administrative Agent”) for
the Lenders (as hereinafter defined), BANK OF AMERICA, N.A., a national banking
association, individually (in such capacity, “BOA”), as collateral agent (in
such capacity, the “Collateral Agent”) and as documentation agent (in such
capacity, the “Documentation Agent”) and the various other financial
institutions as are or may become parties hereto, including, as of the date
hereof, GE COMMERCIAL DISTRIBUTION FINANCE CORPORATION, a Delaware corporation
(“GE Commercial”), WACHOVIA BANK, NATIONAL ASSOCIATION, a national banking
association (“Wachovia”), WELLS FARGO BANK, N.A., a national banking association
(“Wells Fargo”), U.S. BANK NATIONAL ASSOCIATION, a national banking association
(“US Bank”), BRANCH BANKING & TRUST COMPANY, a North Carolina corporation
(“BB&T”), and BANK OF THE WEST, a California corporation (“Bank of the West”)
(KeyBank, BOA, GE Commercial, Wachovia, Wells Fargo, US Bank, BB&T, Bank of the
West, and such other financial institutions, collectively, the “Lenders”),
amending that Second Amended and Restated Credit and Security Agreement dated as
of June 19, 2006, by and among Borrowers and Lenders as heretofore amended by
the First Amendment to Second Amended and Restated Credit and Security Agreement
dated as of May 31, 2007, the Second Amendment to Second Amended and Restated
Credit and Security Agreement dated as of October 1, 2007, the Third Amendment
to Second Amended and Restated Credit and Security Agreement dated as of
March 7, 2008, the Fourth Amendment to Second Amended and Restated Credit and
Security Agreement dated as of December 15, 2008, and the Fifth Amendment to
Second Amended and Restated Credit and Security Agreement dated as of June 5,
2009 (the “Agreement”). Unless otherwise defined in this Sixth Amendment, all
defined terms used in this Sixth Amendment shall have the meanings ascribed to
such terms in the Agreement. This Sixth Amendment is entered into in
consideration of, and upon, the terms, conditions and agreements set forth
herein.
          1.          Background. Borrowers and Lenders desire to amend certain
provisions of the Agreement effective as of the Sixth Amendment Effective Date.
          2.          Changed Definitions. The definitions of the following
terms heretofore defined in the Agreement are hereby amended to read in their
entirety as follows:
                         “Commitment Amount” shall mean (a) effective as of
Sixth Amendment Effective Date, three hundred million dollars ($300,000,000),
(b) effective as September 30, 2009, two hundred fifty million dollars
($250,000,000), (c) effective as December 31, 2009, two hundred thirty-five

 



--------------------------------------------------------------------------------



 



million dollars ($235,000,000), (d) effective as March 31, 2010, two hundred
twenty million dollars ($220,000,000), (e) effective as June 30, 2010, two
hundred million dollars ($200,000,000), and (f) effective as September 30, 2010,
one hundred seventy-five million dollars ($175,000,000). All such reductions in
the Commitment Amount shall reduce the Commitments of the Lenders in accordance
with their Pro Rata Percentages, as follows:

                                              (000                              
  omitted)   (000   (000       (000         Pro Rata     Amend   omitted)  
omitted)   (000 omitted)   omitted)   (000 omitted) Lenders   Percentage     No.
5 Date   9/30/09   12/31/09   3/31/10   6/30/10   9/30/10
BOA
    27%   $  81,000   $  67,500   $  63,450   $   59,400   $ 54,000   $47,250
KeyBank
    20%   $  60,000   $  50,000   $  47,000   $   44,000   $ 40,000   $35,000
GE Commercial
    18%   $  54,000   $  45,000   $  42,300   $   39,600   $ 36,000   $31,500
Wachovia
    10%   $  30,000   $  25,000   $  23,500   $   22,000   $ 20,000   $17,500
Wells Fargo
    7%   $  21,000   $  17,500   $  16,450   $   15,400   $ 14,000   $12,250
US Bank
    6%   $  18,000   $  15,000   $  14,100   $   13,200   $ 12,000   $10,500
BB&T
    6%   $  18,000   $  15,000   $  14,100   $   13,200   $ 12,000   $10,500
Bank of the West
    6%   $  18,000   $  15,000   $  14,100   $   13,200   $ 12,000   $10,500    
 
 
                               
 
    100%   $ 300,000   $250,000   $235,000   $ 220,000   $200,000   $175,000    
 

Notwithstanding the foregoing, (i) the applicable Commitment Amount under each
of (a), (b), (c), (d) and (e) above shall be reduced by the aggregate amount of
Common Stock Net Proceeds received by the Company after the Sixth Amendment
Effective Date and on or before December 31, 2009, but shall never be reduced
under this clause (i) to less than one hundred seventy-five million dollars
($175,000,000), and (ii) the applicable Commitment Amount under (f) above shall
be or become one hundred seventy-five million dollars ($175,000,000) at
September 30, 2010 even if prior to such date the Company shall have received no
Common Stock Net Proceeds. In addition, the applicable Commitment Amount (A) may
be increased by virtue of any exercise of the accordion feature set forth in
Section 2.01(a)(2) of the Agreement, and (B) shall be reduced in connection with
sales of Additional Real Estate Collateral in the manner set forth in
Section 4.08(g) of the Agreement.
                         “EBITDA” shall mean, for any period, the earnings
before interest, Taxes, Statement of Financial Accounting Standards No. 123R
stock-based compensation, depreciation, amortization, and any intangible asset
impairment charge deducted in determining the earnings of the Borrowers on a
consolidated basis for such period; provided, however, that for each of the four
quarterly periods of the Borrowers ending on December 31, 2008, March 31, 2009,
June 30, 2009 and September 30, 2009, EBITDA shall be calculated by adding back
nonrecurring restructuring charges associated with business location closings,
leasehold improvement impairment charges, lease termination charges, Lender
closing costs associated with the Fourth Amendment, the Fifth Amendment, and the
Sixth Amendment to the Agreement, and actual [****] inventory repurchase
settlement writedowns up to a maximum of [****]; provided further, that for each

2



--------------------------------------------------------------------------------



 



of the four quarterly periods of the Borrowers ending on December 31, 2009,
March 31, 2010, June 30, 2010 and September 30, 2010, EBITDA shall be calculated
by adding to earnings the lesser of (a) fifty percent (50%) of the total Common
Stock Net Proceeds received by the Company at any time after the Sixth Amendment
Effective Date and on or before December 31, 2009, and (b) fifteen million
dollars ($15,000,000). For purposes of calculating EBITDA, Common Stock Net
Proceeds actually received after the Sixth Amendment Effective Date and on or
before September 30, 2009 shall be deemed to have been received by the Company
during the quarterly period ending on December 31, 2009.
          3.          Added Definitions. The following new defined terms are
hereby added to Section 1.01 of the Agreement.
                         “Common Stock Net Proceeds” shall mean the cash
proceeds from any New Common Stock Sale, net of all fees (including investment
banking fees), discounts, commissions, costs and other expenses, in each case
incurred in connection with such New Common Stock Sale. In connection with the
calculation of Common Stock Net Proceeds with respect to any New Common Stock
Sale, all fees, discounts, commissions, costs and expenses shall be allocated on
a pro rata basis among the shares sold in such New Common Stock Sale.
                         “New Common Stock Sale” shall mean any public or
private cash sale of common stock of the Company occurring at any time after the
Sixth Amendment Effective Date and on or before December 31, 2009.
                         “Sixth Amendment Effective Date” shall mean
September 10, 2009, the effective date of the Sixth Amendment to the Agreement.
          4.          Legal Fees and Expenses of Sixth Amendment. Borrowers
shall reimburse the Administrative Agent and the Collateral Agent for their
legal fees and expenses in connection with the execution and delivery of this
Sixth Amendment.
          5.          Representations and Warranties of the Borrowers. The
Borrowers represent and warrant to the Agent, the Collateral Agent, and the
Lenders that this Sixth Amendment and each related Loan Document has been duly
authorized by all necessary action on the part of each of the Borrowers, has
been duly executed and delivered by each of the Borrowers, and constitutes a
valid and binding agreement of each of the Borrowers enforceable against such
Borrower in accordance with its terms.
          6.          Opinion of Counsel. This Sixth Amendment shall not become
effective until the Agent, the Collateral Agent, and the Lenders shall have
received an opinion of counsel to the Company and the other Borrowers reasonably
satisfactory to the Agent, the Collateral Agent, and the Lenders to the effect
set forth in Section 5 of this Sixth Amendment; provided, however, that such
opinion of counsel may be subject to customary qualifications.
          7.          Effect on Agreement. Except as specifically amended and
modified by this Sixth Amendment, all terms, conditions, covenants and
agreements set forth in the Agreement

3



--------------------------------------------------------------------------------



 



shall remain in full force and effect. The miscellaneous provisions of
Article IX of the Agreement shall apply with equal force to this Sixth
Amendment.
          8.          Counterparts. This Sixth Amendment may be executed in two
or more counterparts, each of which shall constitute an original but all of
which when taken together shall constitute one agreement.
[SIGNATURES FOLLOW]

4



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, this Sixth Amendment to the Second Amended and
Restated Credit and Security Agreement has been executed and delivered by the
parties (including 100% of the Lenders) as of the day and year first above
written.

            “BORROWERS”

MARINEMAX, INC., a Delaware corporation
 
    By:   /s/ Kurt M. Frahn       Kurt M. Frahn, Vice President             
MARINEMAX EAST, INC., a Delaware corporation         By:   /s/ Kurt M. Frahn    
  Kurt M. Frahn, Assistant Secretary              MARINEMAX SERVICES, INC., a
Delaware corporation         By:   /s/ Kurt M. Frahn       Kurt M. Frahn,
Assistant Secretary           

US LIQUIDATORS, LLC, a Delaware limited liability company
NEWCOAST FINANCIAL SERVICES, LLC, a Delaware limited liability company
By:     MARINEMAX, INC., sole member

                  By:   /s/ Kurt M. Frahn       Kurt M. Frahn, Vice President   
         

MARINEMAX NORTHEAST, LLC, a Delaware limited liability company
BOATING GEAR CENTER, LLC, a Delaware limited liability company
By:     MARINEMAX EAST, INC., sole member

                  By:   /s/ Kurt M. Frahn       Kurt M. Frahn, Assistant
Secretary             

Signature Page





--------------------------------------------------------------------------------



 



            “LENDERS”
 
KEYBANK NATIONAL ASSOCIATION, a national banking association
 
      By:   /s/ Brian T. McDevitt       Name:  Brian T. McDevitt         Title:
Vice President          BANK OF AMERICA, N.A., successor by merger to Banc of
America Specialty Finance, Inc.
          By:   /s/ L. Ransom Burts       Name:  L. Ransom Burts         Title:
Senior Vice President          GE COMMERCIAL DISTRIBUTION FINANCE CORPORATION, a
Delaware corporation
          By:   /s/ David M. Campbell       Name:  David M. Campbell       
Title: Portfolio Management Director            WACHOVIA BANK, NATIONAL
ASSOCIATION, a national banking association
   

            By:   /s/ Leslie Fredericks       Name:  Leslie Fredericks       
Title: VP     

Signature Page





--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, N.A., a national banking association       By:  
/s/ Roger Fruendt       Name:  Roger Fruendt         Title: Senior Vice
President        U.S. BANK NATIONAL ASSOCIATION, a national banking association
        By:   /s/ Sean Devillers       Name:  Sean Devillers         Title: Vice
President          BRANCH BANKING & TRUST COMPANY, a North Carolina corporation
        By:   /s/ Brigitta Lawton       Name:  Brigitta Lawton         Title:
Senior Vice President        BANK OF THE WEST, a California corporation
        By:   /s/ Mark Weiser       Name:  Mark Weiser         Title: Vice
President        “ADMINISTRATIVE AGENT”

KEYBANK NATIONAL ASSOCIATION, a national banking association
          By:     /s/ Brian T. McDevitt       Name:  Brian T. McDevitt        
Title: Vice President     

Signature Page





--------------------------------------------------------------------------------



 



            “COLLATERAL AGENT” and
“DOCUMENTATION AGENT”
 
BANK OF AMERICA, N.A., successor by merger
to Banc of America Specialty Finance, Inc.
    By:    /s/ L. Ransom Burts       Name:  L. Ransom Burts         Title:
Senior Vice President     

Signature Page





--------------------------------------------------------------------------------



 



Schedule I

1.   MARINEMAX EAST, INC., a Delaware corporation   2.   MARINEMAX SERVICES,
INC., a Delaware corporation   3.   US LIQUIDATORS, LLC, a Delaware limited
liability company   4.   NEWCOAST FINANCIAL SERVICES, LLC, a Delaware limited
liability company   5.   MARINEMAX NORTHEAST, LLC, a Delaware limited liability
company   6.   BOATING GEAR CENTER, LLC, a Delaware limited liability company

Schedule

